915 F.2d 1571
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tyrone DAVIS, Plaintiff-Appellant,v.HERMES AUTOMOBILE MANUFACTURING CO., Local 174 of the UnitedAutomobile Workers, Defendant-Appellees.
No. 90-1235.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1990.

1
Before BOYCE F. MARTIN, Jr. and ALAN E. NORRIS, Circuit Judges, and WISEMAN, Chief District Judge.*

ORDER

2
Tyrone Davis appeals a judgment of the district court which dismissed his action for employment discrimination.  He now moves for the provision of a transcript of a union grievance proceeding at government expense.  Upon review of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Davis filed an action for employment discrimination in the United State District Court for the Eastern District of Michigan.  As the basis for his request for monetary damages and injunctive relief, he alleged that defendant, Hermes Automobile Manufacturing Company (Hermes), had wrongfully terminated his employment due to his refusal to submit to alcohol and drug testing procedures.  Davis also alleged that Hermes had not discharged a white employee who had earlier admitted his consumption of alcohol during work hours.  Accordingly, Davis maintained that Hermes had terminated his employment in violation of both 42 U.S.C. Sec. 1981 and 42 U.S.C. Sec. 2000e.  Defendants subsequently sought dismissal of the complaint in a motion for summary judgment.  After consideration of Davis's response and the record, the district court granted the motion and dismissed the complaint.  Davis then filed this appeal.


4
After a thorough review of the record, this court has concluded that the district court properly granted the motion for summary judgment as it is apparent there is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).  Accordingly, the motion for a transcript at government expense is denied and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Wiseman, Jr., Chief U.S. District Judge for the Middle District of Tennessee, sitting by designation